DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “28”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “23; 126”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 line 2 recites: “the vapor provision device” should be --the vapor provision system--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 15 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8; 10-11; 13; and 15 are as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US 2015/0128967).
As per claim 1: Robinson discloses a vapor provision system 100 for generating a vapor for user inhalation, comprising: a housing 101; a first user input mechanism 109 configured to provide a first input to control a first aspect (see Para. [0065; 0071; 0083; 0086]; wherein for example, programmable processor 725 may include a timer that starts when push-button switch 109 is pushed and when that timer reaches some predetermined value, the voltage to heating element 715 is reduced in value, which may be as providing no voltage to the heating element) of vapor generation and located on a first side 108 of the housing 101 (as shown in fig. 1); and a second user input mechanism 201 configured to provide a second input to control a second aspect (see Para. [0035]: wherein power switch 201 may include several settings, such as a power off setting, a low power setting and a high temperature setting for controlling a temperature of vaporizer 100, and power connector 305 allows for recharging of an internal battery) of vapor generation and located on a second side 202 of the housing 101 (as shown in fig. 3), the second side 202 of the housing 101 opposite to the first side 108 of the housing 101 (as shown in fig. 2), wherein the first user input mechanism 109 and the second user input mechanism 201 are different types of user input mechanisms (wherein operate as in the following pseudo code, where "TIMER" measures the time from the beginning of heating (that is, a timer that starts when the user-operable, push-button switch 109 is pressed), and "STARTUP_TIME" is a predetermined time for an initial power level of HIGH; and wherein power switch 201) may include several settings, such as a power off setting, a low power setting and a high temperature setting for controlling a temperature of vaporizer 100, and power connector 305 allows for recharging of an internal battery).

	As per claims 2-8; 10-11; and 13: Robinson discloses the vapor provision system 100; wherein the second user input mechanism 201 is configured to provide at least three different control inputs (see Para. [0035; 0059-0060]; wherein power switch 201 may include several settings, such as a power off setting, a low power setting and a high temperature setting for controlling a temperature of vaporizer 100, and power connector 305 allows for recharging of an internal battery; and power switch 201 may have 2 or more setting, as interpreted by firmware in programmable processor 725, where the setting may include, for example and without limitation, an "off" setting and an "on" setting, or an "off" setting, a "low temperature" setting and a "high temperature" setting); and wherein the first input mechanism 109 comprises a push switch and the second user input mechanism 201 comprises a slidable switch (as shown in figs. 1; 3); and wherein the first user input mechanism 109 comprises a switch having two distinct input states corresponding to different control inputs (see Para. [0064-0065; 0071; 0086]; wherein control electronics 720 help to prevent overheating due to push-button switch 109 being pressed for an excessively long time. Thus, for example, programmable processor 725 may include a timer that starts when push-button switch 109 is pushed and when that timer reaches some predetermined value, the voltage to heating element 715 is reduced in value, which may be as providing no voltage to the heating element) and the second user input mechanism 201 comprises a switch having at least three input states corresponding to different control inputs, wherein each of the at least three input states is configured to influence an aspect of the vapor generation (see Para. [0035; 0059-0060]; wherein power switch 201 may include several settings, such as a power off setting, a low power setting and a high temperature setting for controlling a temperature of vaporizer 100, and power connector 305 allows for recharging of an internal battery; and power switch 201 may have 2 or more setting, as interpreted by firmware in programmable processor 725, where the setting may include, for example and without limitation, an "off" setting and an "on" setting, or an "off" setting, a "low temperature" setting and a "high temperature" setting)); and wherein activation of the first user input mechanism 109 is configured to activate vapor generation by the vapor provision system as the first aspect of vapor generation (see Para. [0064-0065; 0071]) and activation of the second user input mechanism 201 is configured to set an aspect of the vapor generation as the second aspect of vapor generation (see Para. [0035; 0059-0060]); and wherein activation of the first user input mechanism 109 is configured to activate vapor generation by the vapor provision system as the first aspect of the vapor generation (see Para. [0064-0065; 0071]) and activation of the second user input mechanism 201 simultaneously with activation of the first user input mechanism 109 is configured to modify an aspect of the vapor generation as the second aspect of the vapor generation (see Para. [0035; 0059-0060]); and wherein the second aspect of vapor generation includes a magnitude of power capable of being supplied to a heater of the vapor provision system or an operating temperature of the heater (see Para. [0010]; wherein in one aspect of the present invention to provide a method of controlling electric power provided to a vaporizer, where the method includes: accepting a signal from a user-operable switch; providing electric power to a heater of the vaporizer upon accepting the signal from the user-operable switch; measuring a signal indicative of the temperature of the vaporizer; and decreasing the electric power to the heater if the measured temperature of the vaporizer increases); and wherein the second aspect of vapor generation includes airflow through the vapor provision system 100 (see fig. 11; Para. [0044]); and wherein the first user input mechanism 109 and the second user input mechanism 201 are arranged on the respective first side 108 and second side 202 of the housing 101 (see fig. 2) such that the user is able to actuate both the first user input mechanism and the second user input mechanism with a single hand during normal use of the vapor provision system 100; and wherein the first side 108 of the housing 101 is an upper side of the vapor provision system 100 and the second side 202 of the housing 101 is a lower side of the vapor provision system 100 when held to a mouth of the user in normal use (since different users are holding the article/device in different ways and depending on their right of hand. Therefore, it would be very strictly enforced or selective to the users to use the exact way as suggested); and wherein the first user input mechanism 109 and the second user input mechanism 201 are located along a central longitudinal axis of the respective first side and the second side of the housing 101 (as shown in fig. 3).

	As per claim 15: Robinson discloses a vapor provision system 100 for generating a vapor for user inhalation, comprising: a housing 101; a first user input mechanism 109 configured to provide a first input to control a first aspect of vapor generation and located on a first side 108 of the housing 101 (as shown in fig. 1); and a second user input mechanism 201 configured to provide a second input to control a second aspect of vapor generation and located on a second side 202 of the housing 101 (as shown in fig. 3), the second side 202 of the housing 101 opposite to the first side 108 of the housing 101 (as shown in fig. 2), wherein the second user input 201 means is a different type of means than the first user input 109 means (see Para. [0035]: wherein power switch 201 may include several settings, such as a power off setting, a low power setting and a high temperature setting for controlling a temperature of vaporizer 100, and power connector 305 allows for recharging of an internal battery)(and see Para. [0065; 0071; 0083; 0086]; wherein for example, programmable processor 725 may include a timer that starts when push-button switch 109 is pushed and when that timer reaches some predetermined value, the voltage to heating element 715 is reduced in value, which may be as providing no voltage to the heating element).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9; 12; and 14 are as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2015/0128967).
As per claim 9: Robinson discloses the vapor provision system 100; wherein the 2nd aspect of vapor generation includes provide power to the heater (see Para. [0035]; wherein  power switch 201 may include several settings, such as a power off setting, a low power setting and a high temperature setting for controlling a temperature of vaporizer 100, and power connector 305 allows for recharging of an internal battery).
However, Robinson does not explicitly disclose wherein the vapor provision system 100 includes a plurality of heaters.
On the other hand, Robinson mentioned a heater section 710 further includes a heater block 711 and including a heating element 715 in order to generate aerosol to the user. However, a person having ordinary skill in the art would know that having more than one heater can only deal with duplication in part, such modification still would not change the function of the heater as well as the vapor provision system after all but to further provide more heat or expedite the time to generate aerosol to the user if need it. Since, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co.,193 USPQ 8.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the vapor provision system of Robinson by having a plurality heaters as taught by the instant invention to further provide extra heater as well as expedite the heating process to generate aerosol to the user.

As per claims 12; and 14: Robinson discloses the vapor provision system 100, and the first user input mechanism 109 and the second user input mechanism 201. However, Robinson does not explicitly disclose wherein the 1st and 2nd user input mechanism are separated from one another by at least 45mm along an axis of extend of the vapor provision system; and wherein a thickness of the vapor provision device is selected from the group consisting of. less than 10 cm, less than 7 cm, less than or equal to 5 cm, less than or equal to 4 cm, and less than or equal to 3 cm.
	On the other hand, Robinson discloses wherein the first user input mechanism 109 and the second user input mechanism 201 are separated from one another (as shown in fig. 2; wherein each switch is on opposite side of each other). However, a person having ordinary skill in the art would know that having the 1st and 2nd user input mechanism are separated from each other by at least 45mm along an axis of the system; and the thickness of the vapor provision system as mentioned above can only deal with optimum range, because such modification in range still would not change the function of the provision system after all, but to provide a compact, with style and easy to handle by the user as well as the manufacture desire design. Since, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the vapor provision system of Robinson by having the 1st and 2nd user input mechanism are separated from one another by at least 45mm along an axis of extend of the vapor provision system; and wherein a thickness of the vapor provision device is selected from the group consisting of. less than 10 cm, less than 7 cm, less than or equal to 5 cm, less than or equal to 4 cm, and less than or equal to 3 cm as taught by the instant invention to further provide the user with a compact but with stylist design and easy handle by the user. Furthermore, using particular dimensions for the appearance of a device as well as the style can only deal with optimum range, because it still would not change the real function of the device after all.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831